DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 1/29/2021 for application 16188373.  Claims 1-8 are pending.

Response to Arguments
Applicant’s arguments (pp. 4-5 of Remarks) with respect to claim 1 have been fully considered and are persuasive in view of Applicant’s amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rita Vacca on 3/12/2021.
The application has been amended as follows: 

IN THE CLAIMS:
1.  An actuation device for a gas turbine engine, the gas turbine engine comprising a core and a fan section mechanically coupled to the core, the core defining a core air flowpathdefining a central axis and comprising: 
an actuator configured for installation in the gas turbine engine[[,]] and for rotating the plurality of fan blades; and 
coupled to the actuator and configured for operably connecting the actuator to the plurality of fan blades, the connection assembly comprising a multi-jointed coupling and a rotating to static transfer device, the multi-jointed coupling comprising multiple non-linear joints and extending between the actuator and the rotating to static transfer device to provide a non-linear connection between the actuator and the rotating to static transfer device, wherein a first non-linear joint of the multiple non-linear joints is positioned closer in to [[with]] the actuator than any other non-linear joint of the multiple non-linear joints, a second non-linear joint of the multiple non-linear joints is positioned closer in to [[with]] the rotating to static transfer device than any other non-linear joint of the multiple non-linear joints, and the first non-linear joint is positioned farther from the central axis,  perpendicular to the central axis, [[of]] than the second non-linear joint.  

7.  The actuation device of claim 1, wherein said connection assembly further comprises a rotating mechanical coupling extending from said rotating to static transfer device, wherein said rotating mechanical coupling is configured to rotate at least one of the plurality of fan blades about [[its]] the respective pitch axis of the at least one of the plurality of fan blades.  

8.  The actuation device of claim 1, wherein the core further comprises a strut extending through the core air flowpath, and wherein the connection assembly is configured to extend 

Allowable Subject Matter
Claims 1-8 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741